Mr. Justice Walker delivered the opinion of the Court: This was a suit in equity, brought by appellant, in theEffingham circuit court, to enjoin the collection of State, county, school and other taxes levied on the property of the company. A temporary injunction was granted, but on a hearing, on demurrer, it was dissolved and the bill dismissed, and the company appeals and assigns various errors. The demurrer, of course, brings before the court the question whether the bill contains equity entitling appellant to the relief sought. It is first insisted, that the State Board of Equalization had no power to increase the valuation of the property returned by the officers of the company—that their return was conclusive until impeached by evidence. This question was decided against the position taken by appellant, in Porter v. Rockford, Rock Island and St. Louis R. R. Co. 76 Ill. 564, and The State Railroad Tax Cases, 2 Otto, 575. It is manifest that the position is- incorrect, as the law requires the board of equalization to fix or assess the value of the property so returned, and it does not provide that-the return by the railroad officials shall be prima facie or conclusive evidence of anything. To give the construction contended for by appellant, would deprive the board of equalization of all power as assessors, and leave the power to fix the taxable value of the property, of these bodies in their officers, unless the value fixed by the return could be overcome by proof. An individual is required to make and furnish a list of his taxable property to the assessor, and yet we presume no one has ever supposed that it was binding on the assessor, until he could find proof to overcome the return. The requirement -was only adopted as a convenient means of ascertaining the-amount and character of taxable property held by each 'tax-payer. The constitution requires the officers elected or appointed for the purpose, to fix the value,, and not the ownei;, .and that duty must be performed by the officers designated for the purpose, and we will not presume the General Assembly designed to dispense with this requirement. See Republic Life Ins. Co. v. Pollak, 75 Ill. 292; Ottawa Glass Co. v. McCaleb, 81 id. 556. Nor is there any force in the position that the State board , acted without evidence in fixing the value of the property of the company. The law does not impose it as a duty, but only requires the board to ascertain and fix the value. It has never been supposed that it is essential to a valid assessment that township and other assessors shall hear evidence in fixing the taxable value of property. On the contrary, it is believed they almost uniformly act upon their own knowledge and individual judgment as to its worth. Such being the uniform course in making assessments when the State board was created, and it was empowered to fix the value of property belonging to corporations, the General Assembly must have intended that body to act in the same manner, or they would have provided for a different mode of ascertaining values. It was so held in The Pacific Hotel Co. v. Lieb, 83 Ill. 602, and that case is decisive of this question, and the court so held in Porter v. Rockford, Rock Island and St. Louis R. R. Co. 76 Ill. 564. As to the local taxes levied for school and other municipal purposes, although they may not have been returned to the county clerk on or before the day named in the 122d section of the Revenue law, it has been held by this court, in the case of Buck v. The People, 78 Ill. 560, that this omission is cured by the 191st section of the same law; that the omission does not affect the substantial justice of the tax, and can not defeat its collection. All the questions raised in this case have been determined by former decisions of this court, and it can subserve no beneficial purpose to discuss them again in this case. The bill alleges no specific fraud, or facts showing any, and there is no ground of relief shown for that reason, and the decree of the court below must'be affirmed. ■Decree affirmed.